Citation Nr: 1737604	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from November 1965 to November 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in October 2015, at which time it was remanded to afford the Veteran the opportunity to testify at a Board hearing.  

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In October 2016, the Board remanded the Veteran's appeal for additional evidentiary development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder, rated 50 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, rated noncompensably disabling.  He has worked as a truck driver and correctional officer.

2.  The preponderance of the evidence of record does not show that the Veteran is unemployable due to his service-connected disabilities.  
CONCLUSION OF LAW

The criteria for a TDIU, to include on an extraschedular basis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's October 2016 remand, the AOJ scheduled the Veteran for a VA examination and Social and Industrial Survey which was responsive to the questions asked of the examiners. The AOJ then issued a supplemental statement of the case in December 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. 

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for the following disabilities: PTSD (50 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss (noncompensable). The Veteran's combined disability rating is 60 percent. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent. 

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director of Compensation Service is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

The Board acknowledges that the Veteran has received VA treatment for his service-connected disabilities, including therapy and medication.

According to the Veteran's March 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated that he is unable to work due to his service-connected PTSD. He reported that he last worked as a correctional officer from November 1990 to January 2010. The Veteran also reported that he had a high school education. He remarked that he had to leave his job as a correctional officer because "the pressure was too much." 

Pursuant to the Board's October 2016 remand, the Veteran was afforded a VA examination in November 2016. The examiner reported that:

[The Veteran] has not worked since quitting his job in Jan. 2010 as a maximum security prison guard. Veteran states he was significantly injured when an inmate hit him in the face with a sock which contained 3 master locks. Upon his return after a 3 month recovery, the state investigator queried what he had done "to provoke the inmate." Veteran states the culture of the corrections department had evolved over the years to blaming the officers to avoid lawsuits from the prisoners. Therefore he resigned after 19 years and 2 months of employment during which time he had been promoted to Sergeant. He states he was able to work 18 years as a truck driver as it was a solitary position, and then as a corrections officer at the maximum security prison, as he could "be loud, and aggressive" and "deal with people the way I wanted to deal with them" because that was needed in such a setting. Veteran attempted to volunteer at the VA clinic, but was asked to leave after reporting of ill treatment he witnessed towards another Veteran.

The examiner further remarked that: 

[The Veteran's] current level of severity of the service-connected condition of PTSD with irritable, negative moods, with angry outbursts limits his ability to go into public places, interact with the public generally or in social situations such as dining out with friends, family, or attending sporting or other social events. His wife comments "no one wants to be around him" secondary to the "cursing, yelling" when he gets angry. He has learned to cope with his condition by interacting primarily with a circle of other Veterans in his PTSD groups and service organization, or with his own family. He is able to perform all his own ADLs, but relies on wife to keep up with finances and other things which require more focus and concentration. At times of increased anxiety and irritability, his attention, concentration and short term memory are more impaired. Veteran was able to maintain work until 2010, by purposely choosing occupations in which he could either do solitary work, (truck driving) or was in a controlled paramilitary situation (corrections officer).

Finally, the examiner determined that the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.

Pursuant to the Board's October 2016 remand, the Veteran also underwent a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning since 2010, which also took place in November 2010. The Veteran stated that he had a high school education and also took some college courses. He indicated that he drove a truck after he left the military so that he could isolate himself and still earn income. The Veteran stated that he later became a correctional officer in a prison in 1990. He remarked that his job fit his PTSD symptoms of rage, anger, and frustration because his supervisors encouraged physical aggression. He also described the severe injury he sustained on the job (noted above) and stated that he retired soon after this incident. The examiner noted that the Veteran is not currently working, but receives a small pension from his time as a correctional officer. The examiner also reported that on most days, the Veteran spends his time assisting neighbors with house repairs, which he claimed was a good way to help others but also remain isolated. The Veteran also expressed an interest in the Vietnam Brotherhood and stated that he rides motorcycles with this group at night. The examiner then provided the following remarks: 

[The Veteran] chose employment situations that allowed him to be by himself and stay away from others or that allowed him to lash out at prisoners. Veteran reports that his "nerves were shot and I couldn't work a moment longer." Veteran lasted nearly 20 years as a correctional officer because his symptoms and behavior were accepted and utilized on the job. He continues to volunteer his time to fixing other people's mobile homes.

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. The records show that tinnitus and bilateral hearing loss are not of any sufficient severity to cause the Veteran any employment related difficulties.  The Board has considered the Veteran's lay assertions. While it is clear that the Veteran's PTSD symptomatology causes some functional impairment, there is nothing in the record to suggest that the Veteran cannot obtain sedentary employment, or in a situation where he is in isolated employment. Further, the November 2010 examiners reported that the Veteran purposely chose jobs where he could remain isolated from others, such as the solitary work of a truck driver. Finally, it appears that the Veteran still tends to isolate himself, but he can perform house repairs and has demonstrated a willingness to volunteer and help others. 

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating for individual unemployability (TDIU), to include on an extraschedular basis is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


